Citation Nr: 1746452	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-28 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation for plantar fasciitis rated 10 percent disabling prior to April 11, 2015. 

2.  Entitlement to an initial evaluation for pes planus rated 10 percent disabling prior to April 11, 2015. 

3.  Entitlement to an effective date prior to May 8, 2011, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

 (The issues of service connection for a cervical spine disability, an ulnar nerve disorder of the elbow to include cubital tunnel syndrome, hallux valgus, a depressive disorder (other than service-connected posttraumatic stress disorder (PTSD)), bilateral foot arthritis; whether new and material has been received to reopen claims for service connection for hypertension, and gastroesophageal reflux disease (GERD); special monthly compensation (SMC) based on the need of the regular aid and attendance of another (A&A) or by reason of being housebound (HB); special home adaptation; specially adapted housing; and automobile or other conveyance and adaptive equipment or adaptive equipment only, are the subject of a separate decision).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 2003 to February 2006.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in February 2016.  This matter was originally on appeal from rating decisions in June 2009 of a Department of Veterans Affairs (VA) Regional Offices (RO) which in pertinent part granted service connection for bilateral plantar fasciitis and assigned a 10 percent rating effective August 9, 2008 and in April 2013 which granted, inter alia, a TDIU rating effective March 14, 2012.  

In August 2015, the Board granted entitlement to service connection for bilateral pes planus and remanded for additional development the issue of entitlement to an increased initial rating for bilateral plantar fasciitis.  The Board also found that the issue of entitlement to a TDIU prior to March 14, 2012, was raised by the record and remanded the issue as being inextricably intertwined with the issues being remanded.  In an August 2015 rating decision, service connection for pes planus was granted, and a 10 percent evaluation was assigned effective August 9, 2008; that decision also established an earlier effective date of May 8, 2011 for the granted of a TDIU.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2015.  A copy of the transcript has been associated with the claims file.

In an October 2015 Decision Review Officer decision, the service-connected issues of bilateral plantar fasciitis and bilateral pes planus were combined; and an evaluation of 50 percent was assigned effective from April 11, 2015.  

In February 2016, the Board denied, inter alia, an initial evaluation for plantar fasciitis and pes planus in excess of 10 percent prior to April 11, 2015 and an effective date for a TDIU prior to May 8, 2011.  The Veteran appealed this decision.  The Court vacated the February 2016 Board decision with respect to these issues, and remanded the claims so that the Board could provide an adequate statement of reasons or bases for its decision.  In particular, the Court determined that the Board's adjudication of the increased rating claim did not appear to account for the fact that the Veteran was in receipt of two separate 10 percent ratings for pes planus and plantar fasciitis from August 9, 2008, to April 11, 2015 and that the Board's denial of an effective date prior to May 8, 2011, for TDIU should be remanded because it was inextricably intertwined with the increased rating claim.

The claims file is now entirely in VA's secure electronic processing system, Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to April 15, 2015, the Veteran's plantar fasciitis was not manifested by more than moderate impairment.

2.  Prior to April 15, 2015, the Veteran's pes planus was not manifested by more than moderate impairment.

3.  The Veteran first met the schedular criteria for a TDIU rating as of May 8, 2011; and prior thereto, the Veteran's service-connected disabilities alone did not preclude substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for an initial rating for plantar fasciitis in excess of 10 percent prior to April 11, 2015 were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 2003, 5020, and 5276 (2016).

2.  The criteria for an initial rating for pes planus in excess of 10 percent prior to April 11, 2015 were not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 2003, 5020, and 5276. 
 
3.  The criteria for an effective date prior to May 8, 2011, for a TDIU rating are not met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16(a) and (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159 (b).

The Veteran's claims for higher initial ratings for his service-connected disorders of the feet arise from a disagreement with the initial disability rating assigned following the grant of service connection.  Similarly, the claim for an earlier effective date for a TDIU rating stems from an initial grant.  Courts have held that once a benefit is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to assistance, VA has provided information as to how the Veteran could provide evidence and testimony and how it would assist in obtaining evidence; the Veteran presented testimony at June 2015 Travel Board hearing; and VA has obtained available service treatment records and VA medical records. 

38 C.F.R. § 3.103 (c)(2) requires that one presiding at a hearing explain the issues and suggest the submission of relevant but overlooked evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements needed for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  The Veteran has not alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103 (c)(2).  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103 (c)(2) if fulfilled.  See Bryant, 23 Vet. App. at 498-99 (2010). 

The Veteran has been afforded multiple examinations of his feet.  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999). 

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Initial ratings for plantar fasciitis and pes planus, each rated 10 percent disabling prior to April 11, 2015

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran appealed the original assignments of disability evaluations following awards of service connection for bilateral plantar fasciitis and bilateral pes planus.  Generally, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the appeal period under review for the Veteran's plantar fasciitis and pes planus is from August 9, 2008 until April 10, 2015.  

Generally, disabilities of the feet are evaluated pursuant to Diagnostic Codes 5276 to 5284.  These pertain to flatfoot (5276), weak foot (5277), claw foot (5278), metatarsalgia (5279), hallux valgus (5280 & 5281), hammer toe (5282), malunion of or nonunion of the tarsal or metatarsal bones (5283) and other foot injuries (5284).  38 C.F.R. § 4.71a.

The initial grant of service connection for plantar fasciitis in the June 2009 rating decision assigned a 10 percent rating effective from August 9, 2009, analogously as synovitis under Diagnostic Code 5099-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  Service connection was established for bilateral pes planus in an August 2015 rating decision which assigned a 10 percent rating effective from August 9, 2008 pursuant to Diagnostic Code 5276, for acquired flatfoot.  

Plantar fasciitis is the "inflammation of the plantar fascia, owing to repetitive stretching or tearing of the muscle fibers near their attachment to the calcaneal tuberosity; it is one the most common causes of heel pain."  Dorland's Illustrated Medical Dictionary 684 (32d ed. 2012).  Pes planus is flat feet.  Id. at 1421. 

In this case, with respect to plantar fasciitis, Diagnostic Code 5099 refers to an unlisted disability of the musculoskeletal system.  Diagnostic Code 5020 pertains to synovitis and is rated on limitation of motion of affected parts as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, there are no schedular criteria which provide a rating specifically for limitation of motion of the foot.

Pes planus is rated as acquired flatfoot.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating is assigned for moderate impairment either unilaterally or bilaterally, with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet.  A 30 percent disability rating contemplates severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  A 50 percent rating contemplates bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.  The 50 percent rating is the highest disability rating assignable. 

As part of the consideration as to which code or codes are the most appropriate to utilize, the Board must be mindful that assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  The United States Court of Appeals for Veterans Claims (Court) explained in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) that when determining whether separate disability ratings are warranted, "[t]he critical element is that none of the symptomatology for any . . . conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  The rationale for 38 U.S.C.A. § 4.14, prohibition of pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" incurred.

On VA examination in April 2009, the Veteran complained of chronic foot pain and episodic swelling.  He self-rated his foot pain as being 4 or 5 on a scale of 10, rising to 6 or 7 during flare-ups.  His symptoms were worse in the morning and also after rising following a prolonged time sitting.  Alleviating factors were rest and orthotics.  He also sometimes rolled his feet on a can, which seemed to help in the morning and provided fair relief.  He had not had surgery.  He also used a single cane "on bad days."  The examiner reported that there were no effects on the Veteran's usual occupation.  On physical examination there were no skin or vascular changes.  Muscle strength was 5/5 and equally, bilaterally.  Deep tendon reflexes were intact and equal, bilaterally.  Monofilament and vibratory sensory testing was also intact, bilaterally.  There was difficulty with sharp-dull distinction on the lateral aspect of the right foot.  The feet were warm, and hair distribution was normal.  Pedal pulses were palpable, capillary refill was normal, and there was no edema or muscle atrophy-wasting.  The Veteran's gait was antalgic, and he was noted to intentionally favor the right foot.  The examiner further found that there was objective evidence of painful motion in flexion or extension.  There was bilateral plantar tenderness but no instability or weakness.  There were no specific functional limitations on standing or walking, but it was reported that prolonged sitting and walking exacerbated the foot pain.  There was evidence of abnormal weight-bearing because there was lateral wear on the heel of the right shoe.  There were multiple calluses of both feet.  There was no pain on manipulation of the Achilles tendon.  X-rays revealed erosive changes within the right foot and mild degenerative changes in the left foot.  The diagnosis was bilateral plantar fasciitis. 

VA treatment records indicate that in July 2009, the Veteran reported foot pain for several years and stated that he had been given a diagnosis of plantar fasciitis and given shoe inserts/orthotics.  The Veteran reported that the pain was in the plantar surface of his feet bilaterally and that he had orthotics or some sort of foot inserts which he left in Germany.  The Veteran stated that he had pain on walking, especially the right lateral foot.  He reported that multiple medications had not helped him including nonsteroidal anti-inflammatory medications.  He also stated that heat or ultrasound therapy to the feet did not help either.  The provider diagnosed the Veteran as having "? Plantar fasciitis," and referred him to podiatry.  

On VA examination in October 2009, the Veteran complained of pain in both heels and under the right great toe, heel swelling, and stiffness of both feet while standing, walking, and at rest.  He also reported numbness on the lateral border of the right foot.  It was reported that his functional limitation on standing was being able to stand for only 15 to 30 minutes and being able to walk for only a few yards.  He used a cane for ambulation.  Although the Veteran reported using gel inserts and a cane, he was not using either at the time of the examination.  On physical examination, as to the left foot, there was evidence of heel tenderness but no evidence of painful motion.  As to the right foot there was painful motion on pronation and supination as well as tenderness on palpation of the heel.  There was no evidence of swelling, instability, weakness or abnormal weight-bearing of either foot.  There were no hammertoes, hallux valgus or hallux rigidus, pes cavus (clawfoot), malunion or nonunion of tarsal or metatarsal bone, or muscle atrophy.  The Veteran's gait was antalgic.  

In December 2009, the Veteran participated in a physical medicine rehabilitation consultation.  The provider noted that the Veteran had been referred for EMG due to low back pain radiating to his leg, the front part of his thigh, and the lateral side of his right foot.  On physical examination, the Veteran demonstrated poor effort and bilateral pes planus.  EMG Nerve Conduction Studies showed no evidence of neuropathy.  That same month, the Veteran participated in a podiatry consultation for plantar fasciitis at which time he reported pain with walking, standing, and sitting.  He reported that he had not had orthotic devices or custom shoes.  He reported that he had had injections, oral pain medications, and also gabapentin for nerve pain but that nothing helped his foot pain.  On physical examination, the pedal pulses were palpable bilaterally, there was no pedal edema, and the capillary refill time was less than 3 seconds.  The sensory responses were within normal limits of both feet and the integument was healthy, normal color, and normal temperature.  The medial longitudinal arch was decreased, and there was pain on palpation at the plantar fascia attachment to the calcaneus.  Most of the pain was palpated medially, and the mid arch was not painful.  There was no edema, no erythema, and no ecchymosis noted.  There was also normal muscle and joint function.  Assessment was plantar fasciitis.  X-rays were ordered as well as custom molded orthotics.  It was noted that it was possible that the Veteran could benefit from a cortisone injection in the future.

X-rays of the Veteran's heels in January 2010 were unremarkable.    

VA electronic treatment (CAPRI) records show that in June 2011 the Veteran was fitted with "Am-fit" orthotics. He was instructed on the wearing regimen as well as the wash and care of the inserts.  He was advised to follow-up with his podiatrist for a check-up of his inserts.  The inserts appeared to fit well, and he was pleased with the fit and function of the insert. 

In July 2013, the Veteran participated in a podiatry consultation for heel pain.  On examination, pedal pulses were 2/4 dorsalis pedis and posterior tibial pulses bilaterally.  Sensation was intact to fine touch and noxious stimuli bilaterally.  Muscular strength was 5/5 in all muscle groups.  Range of motion of the metatarsophalangeal joints was 35 degrees bilaterally, and ankle range of motion was 10 degrees.  There was normal skin turgor with keratosis plantar fifth metatarsal head on the right, the first interphalangeal joint bilaterally, and second distal interphalangeal joints medial second toe.  There was tight medial aspect of central band of the planar fascia with pain from mid arch proximal to calcaneal tuberosity.  There was moderate hallux abducto valgus bilaterally with flexible pes planus bilaterally.  X-rays from 2012 were negative for bone spurs.  Assessment was plantar fasciitis bilaterally with hallux abducto valgus bilaterally.  

In July 2014, the Veteran reported that he had lost feeling in his feet and could not drive.  X-rays of the feet showed bilateral hallux valgus deformity with mild degenerative changes at first MTP joint, mild degenerative changes of the interphalangeal joint of the great toe, mild prominence of the calcaneal tuberosity.  
An August 2014 podiatry note indicated that the Veteran's foot pain had been becoming progressively worst over the prior year and that the inserts did not help at all.  He stated that he could only wear shoes without strings or else he had more pain and that any light touch on his feet caused excruciating pain.  After physical examination, the podiatrist advised the Veteran that his symptoms were likely coming from his back.  

The Board notes that the 10 percent rating for plantar fasciitis under Diagnostic Code 5020 was assigned pursuant to Diagnostic Code 5003 on the basis of objective evidence of painful motion.  

Plantar fasciitis does not have its own diagnostic code; but because its location and manifestations overlap those of pes planus, it is often rated under Diagnostic Code 5276 by analogy.  In the case at hand, the foot pain that is attributable to the Veteran's plantar fasciitis overlaps with the pain that is attributed to his pes planus.  Given the nature of the overlapping symptomatology (foot pain and tenderness) associated with both plantar fasciitis and pes planus, the Board finds that the determination of the AOJ in the August 2015 rating decision that assigned a 10 percent rating for pes planus under Diagnostic Code 5276 when the Veteran's plantar fasciitis was already rated as 10 percent disabling under Diagnostic Code 5020 violated the principal against pyramiding.  

The canon of regulatory interpretation provides that the more specific trumps the general.  Zimick v. West, 11 Vet. App. 45, 51 (1998).  Because Diagnostic Code 5276 expressly evaluates the specific symptomatology for the Veteran's service-connected pes planus and plantar fasciitis, the Board finds that Diagnostic Codes 5099-5299 for synovitis is not the most applicable diagnostic code for plantar fasciitis.  

Similarly, it would also not be appropriate to evaluate the Veteran's plantar fasciitis or pes planus under Diagnostic Code 5284 for "foot injuries, other;" rather, the most appropriate diagnostic code is 5276 for acquired flat foot as the Veteran's plantar fasciitis is a closely related condition in which not only are the same functions affected, but the symptomatology are closely analogous.  

The Board notes that VA x-rays in July 2014 documented mild degenerative changes at first MTP joint as well as mild degenerative changes of the interphalangeal joint of the great toe.  Although the Veteran has x-ray evidence of arthritis, service-connection for bilateral foot arthritis is currently on appeal.  Accordingly, assignment of higher or separate disability ratings under Diagnostic Code 5003 (degenerative arthritis) would be premature.  

As such, the question is whether a higher rating is warranted for both disabilities, plantar fasciitis and pes planus, under Diagnostic Code 5276.  

In this case, the medical evidence indicates that prior to April 11, 2015, a higher rating was not warranted for the Veteran's plantar fasciitis and pes planus under Diagnostic Code 5276.  The "severe" findings required for a 30 percent rating include objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  

Although there is evidence of callosities, subjective complaints of swelling on use, and pain on palpation, there is no evidence of marked deformity.  The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).  Thus, as the Veteran does not meet all the criteria under Diagnostic Code 5276 for a 30 percent rating prior to April 11, 2015, a higher rating under this diagnostic code is not warranted.

The Board has considered whether a higher or separate rating under another diagnostic code is warranted.  

In this case, the Veteran has no underlying constitutional condition causing weak feet; and there has never been any evidence of hallux rigidus or claw foot, hammer toe of any toe of either foot, or malunion or nonunion of any tarsal or metatarsal bone of either foot.  However, since involvement of the plantar fascia is a significant rating criterion for claw foot, the Board notes that there was no evidence of all the toes tending to dorsiflex, shortened plantar fascia or of marked contraction of the plantar fascia with dropped forefoot or any atrophy of the muscles of the feet.  Accordingly, assignment of a higher or separate disability rating under Diagnostic Codes 5277 (bilateral weak foot), 5278 (acquired claw foot), 5281 (hallux rigidus), 5282 (hammer toe), or 5283 (malunion or nonunion of tarsal or metatarsal bone) is not warranted.  

VA x-rays in July 2014 documented bilateral hallux valgus deformity.  Although the Veteran has hallux valgus of both feet, service-connection for hallux valgus is on appeal.  Accordingly, assignment of a higher or separate disability rating under Diagnostic Code 5280 (hallux valgus) would be premature.  

Thus, even with consideration being given to the doctrine of the favorable resolution of doubt, under 38 C.F.R. §§ 3.102 and 4.3, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for plantar fasciitis and in excess of 10 percent for pes planus prior to April 11, 2015.


An effective date prior to May 8, 2011, for TDIU

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2). 

If a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2); and Wright v. Gober, 10 Vet. App. 343, 346-48 (1997). 

A TDIU may be assigned where the schedular rating is less than total, and a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The impact of nonservice-connected disabilities and the effect of advancing age may not be considered.  38 C.F.R. §§ 3.341 (a), 4.16(a). 

38 C.F.R. § 4.16 (b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Such cases should submitted for extraschedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16 (a).  Consideration must be given to all service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  While the Board does not have authority to grant an extraschedular TDIU rating in the first instance, the Board does have the authority to decide whether the claim should be referred for consideration of an extraschedular rating.  38 C.F.R. § 4.16 (b). 

When adjudicating entitlement to TDIU, VA is expected to give full consideration to the effect of combinations of disability.  Geib v. Shinseki, 733 F.3d 1350, 1353-544 (Fed. Cir. 2013) (quoting 38 C.F.R. § 4.15). 

The Veteran's service connection disabilities are bilateral plantar fasciitis rated 10 percent from August 9, 2008 to April 11, 2015; bilateral pes planus rated 10 percent from August 9, 2008 to April 11, 2015; bilateral plantar fasciitis with bilateral pes planus rated at 50 percent from April 11, 2015; lumbar spine disability rated 40 percent since August 9, 2008; PTSD, rated 30 percent since May 8, 2011; left lower extremity radiculopathy (characterized as lumbar radiculitis) rated 20 percent from March 14, 2012; right lower extremity radiculopathy (characterized as lumbar radiculitis) rated 10 percent since March 14, 2012; and scar of the left buttock rated as noncompensable (zero percent) since March 31, 2009.  Thus, prior to May 8, 2011, service connection had only been established for intervertebral disc syndrome of the lumbar spine, bilateral plantar fasciitis, and scar of the left buttock.  

The Veteran has been in receipt of a combined disability rating of 50 percent from August 9, 2008; 70 percent from May 8, 2011; 80 percent from March 14, 2012; and 90 percent from April 11, 2015.  Thus, the Veteran did not meet the schedular criteria for a TDIU rating prior to May 8, 2011; and regardless of when he first claimed a TDIU rating, a schedular TDIU rating may not be assigned prior to meeting the criteria as set forth in 38 C.F.R. § 4.16 (a). 

As to extraschedular entitlement to a TDIU rating under 38 C.F.R. § 4.13 (b) prior to May 8, 2011, at his July 2012 VA examination, the Veteran reported that he last worked in 2008 as a medical assistant and that he was fired due to having anger issues which he attributed to his psychiatric symptoms.  On his VA Form 21-890, Veteran's Application for Increased Compensation Based on Unemployability, he indicated that he did not leave his last job because of his disability and that he had been taking online classes at the University of Phoenix from January 2009 to February 2011 until he was expelled from school due to PTSD/depression.  In addition, the April 2009 VA examiner noted that with respect to the lumbar spine and feet conditions, there were no effects on the Veteran's occupation.  Further, because the evidence indicates that the Veteran's level of functional incapacitation as well as his complaints as to the level of function impairment he had from his service-connected lumbar spine and feet disabilities were not concordant with the actual physical findings on VA examinations as well as imaging studies, referral of the case for extraschedular TDIU entitlement would not be appropriate.  The Board notes that in the October 2009 VA examination report, the examiner noted that the Veteran was observed while he was dressing and appeared to bend forward much further (than when he was being examined) and effortlessly while putting on his trousers and while putting on his shoes and socks.    
 
In this case, the objective evidence simply does not demonstrate that the Veteran was unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities (intervertebral disc syndrome of the lumbar spine, bilateral plantar fasciitis, and scar of the left buttock) prior to May 8, 2011.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.

Thus, the Board concludes that the preponderance of the evidence is against an effective date for a TDIU rating prior to May 8, 2011.


ORDER

1.  Entitlement to an initial evaluation for plantar fasciitis rated 10 percent disabling prior to April 11, 2015, is denied. 

2.  Entitlement to an initial evaluation for pes planus rated 10 percent disabling prior to April 11, 2015, is denied. 

3.  Entitlement to an effective date prior to May 8, 2011, for a TDIU is denied. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


